Citation Nr: 1613760	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  08-03 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 
 
2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 
 
3.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In October 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing in Washington, DC.  A transcript of the hearing is of record.

The Veteran's claims were remanded by the Board in December 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims must be remanded by the Board to obtain copies of the Veteran's medical records in connection with his claim for Social Security Administration (SSA) disability benefits.  VA was alerted to the Veteran's application for SSA disability benefits by an April 2014 letter from a disability advocate that is assisting the Veteran in his claim for SSA benefits.  A review of the claims file reveals that an SSA disability decision, and the medical records upon which the decision was based, are not of record and have not been requested.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA decision regarding disability benefits as they may contain information relevant to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The Veteran's claims must be remanded so that the SSA records can be obtained and associated with the Veteran's claims file.

In its December 2012 decision the Board remanded the Veteran's hypertension and heart disability claims to obtain VA medical opinions.  The remand specified that this should include obtaining medical opinions regarding whether the Veteran's service-connected PTSD aggravates the Veteran's hypertension or aggravates the Veteran's heart disability.  The opinions provided by the January 2013 examiner did not include the requested opinions regarding whether there has been aggravation of the Veteran's hypertension or heart disability due to his service-connected PTSD.  Accordingly, the Veteran's hypertension and heart disability claims must be remanded to obtain the requested medical opinions.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records. 
 
2.  Request from SSA copies of all determinations, and all records underlying the determinations, submitted or obtained in support of the claim for disability benefits from SSA submitted on behalf of the Veteran.  All records/responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above action has been accomplished, refer the claims file to the January 2013 VA examiner (or an appropriate substitute) to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD has aggravated the Veteran's hypertension and/or heart disability (i.e., whether his hypertension or his heart disability has permanently worsened beyond the natural progression of the disease due to the service-connected disability). 

If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of the hypertension or the heart disability is attributable to the service-connected disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Thereafter, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




